internal_revenue_service index no number release date cc dom p si - plr-118376-98 taxpayer date a b c d e f date date date date year dear this letter responds to a date ruling_request and subsequent correspondence submitted on behalf of taxpayer concerning sec_1362 of the internal_revenue_code the information submitted states that taxpayer elected to be an s_corporation effective year pursuant to a plan of merger adopted date taxpayer became the surviving corporation in a merger with another s_corporation after the merger a b c and d were the shareholders of taxpayer on date b c and d sold percent of their stock that represented percent of the stock in taxpayer to e and f two new shareholders subsequent to the sale since date a owns percent e owns percent and f owns percent of taxpayer stock at the time of the sale e and f were ineligible to be shareholders of an s_corporation this sale to ineligible shareholders terminated taxpayer’s election to be an s_corporation on date as of date e and f are eligible s_corporation shareholders taxpayer is requesting permission to reelect to be an s_corporation effective date which is prior to the termination of the five-year waiting_period imposed by sec_1362 of the code sec_1362 of the code provides that if a small_business_corporation has made an election under sec_1362 and if such election has been terminated under sec_1362 the corporation and any successor_corporation is not eligible to make an election under sec_1362 for any taxable_year before its fifth taxable_year which begins after its first taxable_year for which the termination is effective unless the secretary consents to the election sec_1_1362-5 of the income_tax regulations provides that the corporation has the burden of establishing that under the relevant facts and circumstances the commissioner should consent to a new election the fact that more than percent of the stock in the corporation is owned by persons who did not own any stock in the corporation on the date of the termination tends to establish that consent should be granted in the absence of this fact consent ordinarily is denied unless the corporation shows that the event causing termination was not reasonably within the control of the corporation or shareholders having a substantial interest in the corporation and was not part of a plan on the part of the corporation or of such shareholders to terminate the election based solely on the information submitted and the representations made permission is granted to taxpayer to elect to be an s_corporation effective date except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code in particular no opinion is expressed or implied regarding taxpayer's eligibility to elect to be an s_corporation a copy of this letter should be attached to taxpayer's federal_income_tax return for its taxable_year for which the s_corporation_election is accepted as timely filed a copy of this letter is being sent to taxpayer for that purpose this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file a copy of this letter is being sent to taxpayer sincerely h grace kim assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
